DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 334a, 334b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Applicant’s amendments to the claims have overcome the previously cited objections to the claims and thus the objections are withdrawn.

Claim Interpretation
In claim 11, the limitation “the first magnetic element and the second magnetic element are rotated respectively by a first arm and a second arm independent of the first arm” is interpreted to mean that the first magnetic element is supported by a first arm and the second magnetic element is supported by a second arm, wherein the two arms are not directly connected (i.e. on the opposite side of the axis).

Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims have overcome the previously cited rejection under 35 U.S.C. 112(a) and thus the rejection is withdrawn.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), before rotating the magnetic elements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20130213797 A1) in view of Stammler (DE102015221211A1), Freeman (US 4714536 A), and Gung (US 20050211548 A1).
Regarding claim 11, Lin teaches moving a first magnetic element 206 in a first radial direction relative to a rotational shaft 204 (axis) (para 0022; Fig. 2), wherein the axis 204 extends through the center of the target 114 (para 0023; Fig. 2), and rotating (moving) the (first) magnetic element about the axis along a track 210 (para 0023; Fig. 2), generating a plasma that includes (charged) ions to sputter (bombard) the target (para 0017), such that target atoms (particles) are generated (ejected) from the target and condense to form a thin film upon a workpiece (deposited over a surface of a wafer) (para 0017).

However, Stammler (DE102015221211A1), in the analogous art of sputtering, teaches a sputtering arrangement comprising two perpendicular (non-parallel) rotary arms (31, 35) around an axis 30 and including four sputtering devices 8 (para 0052-0053; Fig. 5). The sputtering devices can be any component capable of being arranged in a rotary arrangement (para 0044) including a target and/or cathode and/or magnet (para 0022).
 Additionally, Freeman (US 4714536 A), in the analogous art of magnetron sputtering, teaches a rotary assembly may have a second magnet assembly connected to the opposite end of the rotor assembly as the first in place of a counterweight (col 6 line 24-50; Fig. 2 – 42). 
Because Stammler teaches that the Fig. 5 arrangement and an arrangement similar to Lin (Stammler Fig. 3) are alternatives (Stammler para 0027, 0028) and Freeman teaches counterweights and magnet assemblies as alternatives (Freeman col 6 line 24-50), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the arrangement of Lin with an arrangement comprising two rotary arms, as shown in Stammler Fig. 5, with one side of each arm comprising a magnetic element and the other side of the arm comprising a counterweight because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).
The combination of Lin, Stammler, and Freeman teaches two magnetic elements and two counterweights (see annotated Fig. 5) including a first magnetic element moved in a first radial direction and a second magnet element moved in a second radial direction (Lin para 0022), wherein the first and second radial directions are perpendicular (non-parallel) prior to rotating the first and second magnetic 
The combination of Lin, Stammler, and Freeman fails to explicitly teach that the first and second magnetic elements are moved about the axis after moving radially relative to the axis.
 However, Gung (US 20050211548 A1), in the analogous art of magnetron sputtering, teaches rotating the magnetron while at different radii by shifting the radial position of the magnetron between sputtering steps, during which the magnetron is rotated about the axis (prior to moving the first magnetic element about the axis) (para 0016, 0034). Because Gung teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to move the magnetron radially before rotating it around the axis with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Regarding claim 12, the combination of Lin, Stammler, Freeman, and Gung teaches moving the first magnetic element and first counterweight in opposite radial directions (first and third radial directions) relative to the rotational axis (Lin para 0055; Fig. 9a, 9b) in order to maintain balance (Lin para 0025) while the radial position is moved to improve target utilization (Lin para 0022)
Regarding claim 13, the combination of Lin, Stammler, Freeman, and Gung teaches moving the second magnetic element and second counterweight in opposite radial directions (second and fourth radial directions) relative to the rotational axis (Lin para 0055; Fig. 9a, 9b) in order to maintain balance (Lin para 0025) while the radial position is moved to improve target utilization (Lin para 0022)
claim 28, the combination of Lin, Stammler, Freeman, and Gung teaches that, from the top view, the first arm and second arm always meet at the axis that the first and second magnetic elements rotate about while rotating the first and second magnetic elements (see annotated Fig. 5).

Annotated Fig. 5 (Stammler)

    PNG
    media_image1.png
    779
    590
    media_image1.png
    Greyscale

Claims 21-22, 24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20130213797 A1) in view of Freeman (US 4714536 A), Hughes (US 5873989 A1), Halsey (US 5855744 A), Iseki (US 20050274610 A1), and Stammler (DE102015221211A1).
Regarding claim 21, Lin (US 20130213797 A1) teaches rotating (moving) a (first) magnetic element 202 about an shaft 204 (axis) that extends through the target (para 0022, 0027; Fig. 2), generating a plasma that includes high energy (charged) ions, and attracting the charged ions to sputter (bombard) the target such that target atoms (particles) are ejected from the target and deposited over a surface of a workpiece (wafer) to form a thin film (para 0017). Lin fails to explicitly teach a second magnetic element.
 However, Freeman (US 4714536 A), in the analogous art of magnetron sputtering, 
The combination of Lin and Freeman fails to explicitly teach pivoting a first magnetic element over a back side of a target about a hinge, such that the first magnetic element revolves in an orbital motion about the hinge to move an entirety of the first magnetic element away from the target, and tilting the second magnetic element over the back surface of the target. 
However, Hughes (US 5873989 A1), in the analogous art of magnetron sputtering, teaches a magnet assembly with a first section and a second section that may be hinged to tilt them toward or away from the target in order to improve deposition uniformity (col 8 line 36-52, Abstract). Lin teaches the desire for good deposition uniformity and target utilization (para 0022). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to tilt the arms, and thus magnetic elements, of Lin about a hinge as described for the magnet section of Hughes in order to better control film uniformity.
The combination of Lin, Freeman, and Hughes fails to explicitly teach the second tilting angle being larger than the first tilting angle. 
However, Halsey (US 5855744 A), in the analogous art of magnetron sputtering, teaches changing local magnetic field strength where target erosion anomalies occur to improve uniformity of thickness (col 4 line 17-25), and thus the target utilization (col 1 line 49-60). Additionally, Halsey teaches that magnetic field strength is strongly dependent on the distance between the magnet and the target (col 3 line 3-19). Because Lin teaches the importance of target 
The combination of Lin, Freeman, Hughes, and Halsey fails to explicitly teach rotating the first and second magnetic elements after tilting the first and second magnetic element. 
However, Iseki (US 20050274610 A1), in the analogous art of magnetron sputtering, teaches swinging (tilting) a magnetic field generating section 90 (first magnetic element) over a backside of a target 15A (para 0038; Fig. 11) to a first tilting angle, rotating (moving) the magnetic field generating section around an rotation axis formed by a rotary shaft 76 (para 0039, 0120; Fig. 11), and maintaining the distance to the target while rotating the magnetic field generating section (rotating the first magnetic element after tilting) (para 0039). Because Iseki teaches that such sputtering methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to rotate the magnets of the aforementioned combination after tilting them with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
The combination of Lin, Freeman, Hughes, Halsey, and Iseki teaches the first magnetic element is on a first arm and the second magnetic element is on a second arm, wherein the first and second arm 
 Alternatively, the aforementioned combination fails to explicitly teach a first and second magnetic element are respectively rotated by a first arm and a second arm, wherein the first and second arm always meet at the axis that the first and second magnetic elements rotate about. 
However, Stammler (DE102015221211A1), in the analogous art of sputtering, teaches a sputtering arrangement comprising two perpendicular rotary arms (31, 35) around an axis 30 and including four sputtering devices 8 (para 0052-0053; Fig. 5), wherein a first sputtering device is on a first arm 31 and a second sputtering device is on a second arm 35. The sputtering devices can be any component capable of being arranged in a rotary arrangement (para 0044) including a target and/or cathode and/or magnet (para 0022). Because Stammler teaches that the Fig. 5 arrangement and an arrangement similar to Lin in view of Freeman (Stammler Fig. 3) are alternatives (Stammler para 0027, 0028), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the arrangement of Lin with an arrangement comprising two rotary arms, as shown in Stammler Fig. 5, because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).









Annotated Fig. 2 (Lin)

    PNG
    media_image2.png
    458
    495
    media_image2.png
    Greyscale

Regarding claim 22, the combination of Lin, Freeman, Hughes, Halsey, Iseki, and Stammler fails to explicitly teach that a vertical distance between the first magnetic element and the target is smaller than a vertical distance between the second magnetic element and the target, after tilting the first and second magnetic elements. However, by tilting the magnetic elements as in Hughes, the first magnetic element (which has a smaller tilt angle) would inherently have a shorter maximum vertical distance than the second magnetic element (Fig. 10). Alternatively, Halsey teaches that magnetic field strength is strongly dependent on the distance between the magnet and the target (col 3 line 3-19) and thus can be used to further control local magnetic field strength and improve target utilization as described in the claim 21 rejection. Because Lin teaches the importance of target utilization (para 0022), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to vary the vertical movement of the two magnetic elements to further improve target utilization. Furthermore, the vertical distance between the first magnetic element and the target may 
Regarding claim 24, the combination of Lin, Freeman, Hughes, Halsey, Iseki, and Stammler teaches an elastic element connecting the first magnetic element to the rotational shaft (axis) and is configured to vary in length, thus moving the magnetic element radially relative to the axis (Lin para 0023; Fig. 2). Additionally, Lin teaches moving the magnetic element in a radial direction while the magnetic element is rotated (para 0020; Fig. 2). As described in the claim 21 rejection, the magnetic elements are rotated after tilting. Therefore, the radial movement also occurs after tilting the first magnetic element.
Regarding claim 26, the combination of Lin, Freeman, Hughes, Halsey, Iseki, and Stammler teaches an elastic element connecting the second magnetic element to the rotational shaft (axis) and is configured to vary in length, thus moving the magnetic element radially relative to the axis (Lin para 0023; Fig. 2). Additionally, Lin teaches moving the magnetic element in a radial direction while the magnetic element is rotated (para 0020; Fig. 2). As described in the claim 21 rejection, the magnetic elements are rotated after tilting. Therefore, the radial movement also occurs after tilting the second magnetic element.
Regarding claim 27, the combination of Lin, Freeman, Hughes, Halsey, Iseki, and Stammler fails to explicitly teach that the first magnetic element is magnetically stronger than the second magnetic element. However, Halsey teaches varying strength of electromagnets in a member according to a pattern (col 20 line 10-14) in order to vary the local magnetic field strength to control the film thickness .
Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20130213797 A1) in view of Freeman (US 4714536 A), Hughes (US 5873989 A1), Halsey (US 5855744 A), Iseki (US 20050274610 A1), and Stammler (DE102015221211A1), as applied to claim 21 above, and further in view of Gung (US 20050211548 A1).
Regarding claim 23, the combination of Lin, Freeman, Hughes, Halsey, Iseki, and Stammler teaches an elastic element connecting the first magnetic element to the rotational shaft (axis) and is configured to vary in length, thus moving the magnetic element radially relative to the axis (Lin para 0023; Fig. 2). However, the aforementioned combination fails to explicitly teach moving the first magnetic element in a radial direction relative to the axis of rotation before tilting the first magnetic element.
 However, Gung (US 20050211548 A1), in the analogous art of magnetron sputtering, teaches rotating the magnetron while at different radii by shifting the radial position of the magnetron between sputtering steps, during which the magnetron is rotated about the axis (prior to moving the first magnetic element about the axis) (para 0016, 0034). Because Gung teaches that such methods were operable, it would have been 
Furthermore, Iseki teaches maintaining the distance to the target while rotating the magnetic field generating section (para 0039; claim 3, 7) and thus tilting the magnetron prior to moving about the axis. Because the combination of Lin, Freeman, Hughes, Halsey, Iseki, and Stammler teaches both radial movement and tilting of the magnetron before rotation, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the radial movement before tilting the first magnetic element because the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04(IV)(C).
Regarding claim 25, the combination of Lin, Freeman, Hughes, Halsey, Iseki, and Stammler teaches an elastic element connecting the second magnetic element to the rotational shaft (axis) and is configured to vary in length, thus moving the magnetic element radially relative to the axis (Lin para 0023; Fig. 2). However, the aforementioned combination fails to explicitly teach moving the second magnetic element in a radial direction relative to the axis of rotation before tilting the second magnetic element. 
However, Gung (US 20050211548 A1), in the analogous art of magnetron sputtering,  teaches rotating the magnetron while at different radii by shifting the radial position of the magnetron between sputtering steps, during which the magnetron is rotated about the axis (prior to moving the first magnetic element about the axis) (para 0016, 0034). Because Gung teaches that such methods were 
Furthermore, Iseki teaches maintaining the distance to the target while rotating the magnetic field generating section (para 0039; claim 3, 7) and thus tilting the magnetron prior to moving about the axis. Because the combination of Lin, Freeman, Hughes, Halsey, Iseki, and Stammler teaches both radial movement and tilting of the magnetron before rotation, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the radial movement before tilting the first magnetic element because the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04(IV)(C).

Allowable Subject Matter
Claims 1-6 and 8-10 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art to the claimed invention in Lin (US 20130213797 A1) and Hughes (US 5873989 A1). Lin teaches rotating a first magnetic element about an axis that extends through the target, generating a plasma that includes charged ions, and attracting the charged ions to sputter the target such that target particles are ejected from the target and deposited over a surface of a workpiece to form a thin film. Lin also teaches an elastic element counterweight connected to a second side of the hinge by a second portion of the telescopic arm remains stationary while the first magnetic element revolves in the orbital motion about the hinge. Furthermore, there is no teaching, suggestion, or motivation to modify the aforementioned references to meet the claimed limitations. Therefore, claim 1 is allowed.
Claims 2-6 and 8-10 depend on claim 1 and thus are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pg. 9, filed 12/28/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 9/29/2021 has been withdrawn. 
Applicant’s arguments, see pg. 10, filed 12/28/2021, with respect to the rejection(s) of claim(s) 11 and 21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new interpretation of Stammler (DE102015221211A1) and Lin (US 20130213797 A1).
Regarding claim 11, the previous rejection relied upon Fig. 9 of Stammler, which does not meet the limitation of “a first radial direction is non-parallel with the second radial direction before 
Regarding claim 21, the previous rejection relied upon magnets opposite to each other on the same rotary arm, which, under a broad interpretation, meets the limitation of “the first arm and second arm always meet at the axis that the first and second magnetic elements rotate about while rotating the first and second magnetic elements” through the elastic elements of Lin extending from opposite sides of the rotary shaft. Alternatively, Stammler teaches two rotary arms in a perpendicular arrangement, wherein each arm contains at least one magnetic element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/PATRICK S OTT/Examiner, Art Unit 1794

/JENNIFER WECKER/Primary Examiner, Art Unit 1797